Order, Supreme Court, Bronx County (Mary Ann BriganttiHughes, J.), entered March 18, 2011, which, to the extent appealed from as limited by the briefs, granted the motion of defendant General Cinema Corp. of New York, Inc. for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
Although defendant met its prima facie burden, plaintiffs’ submissions are sufficient to raise questions of fact. Concur— Mazzarelli, J.E, Catterson, Moskowitz, Richter and ManzanetDaniels, JJ.